Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 1 of 29 Page ID
                                 #:39284




                          Exhibit A
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 2 of 29 Page ID
                                 #:39285




 August 23, 2018

 VIA ELECTRONIC MAIL

 Cameron Quinn
 Officer for Civil Rights and Civil Liberties
 Department of Homeland Security
 Washington, DC 20528

 John V. Kelly
 Acting Inspector General
 Department of Homeland Security
 Washington, DC 20528

           Re:       The Use of Coercion by U.S. Department of Homeland Security (DHS)
                     Officials Against Parents Who Were Forcibly Separated From Their
                     Children

 Dear Ms. Quinn and Mr. Kelly,

 As partners in the Immigration Justice Campaign, the American Immigration Council
 (“Council”) and the American Immigration Lawyers Association (“AILA”) jointly file this
 complaint on behalf of numerous parents who were separated from their children while
 in Department of Homeland Security (DHS) custody pursuant to the Trump
 administration’s “zero tolerance” policy, and then subject to extreme duress and
 coercion while in DHS custody. Over 2,600 minor children were forcibly separated from
 their parents; at the time of filing of this complaint, an estimated 366 parents remain
 outside the United States, having been deported without their children, and 565 children
 remain in government custody, still separated from their parents.1

 A federal court has determined that the practice of separating children from their
 parents “shocks the conscience.”2 Medical3 and psychological4 experts have repeatedly
 expressed grave concerns about the deleterious and lasting impact that separation has
 had—and continues to have—on children and their parents. Republican and Democratic


 1
   See Joint Status Report, Dkt 191 at 2, Ms. L. v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. Aug. 18, 2018), available at
 https://www.aclu.org/legal-document/ms-l-v-ice-joint-status-report-2.
 2
   Ms. L. v. ICE, 310 F. Supp. 3d 1133 (S.D. Cal. June 26, 2018) (order granting preliminary injunction).
 3
   ACP Objects to Separation of Children from their Parents at Border, American College of Physicians, May 31, 2018, available at:
 https://www.acponline.org/acp-newsroom/acp-objects-to-separation-of-children-from-their-parents-at-border (last accessed August
 15, 2018).
 4
   Alexander Miller, et al., (2018), Understanding the mental health consequences of family separation for refugees: Implications for
 policy and practice, American Journal of Orthopsychiatry, Vol 88(1) 2018, 26-37, available at:
 http://psycnet.apa.org/doiLanding?doi=10.1037%2Fort0000272.




                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                   Exhibit A, Page 20
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 3 of 29 Page ID
                                 #:39286
            The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                     American Immigration Council and AILA | August 23, 2018



 members of Congress have repeatedly condemned family separation.5 Further, there
 are numerous reports of separated children being subject to physical and verbal abuse.6

 This complaint contains 13 pseudonymized case examples and original testimony from
 parents who were separated from their children that show a pervasive, illegal practice
 by DHS officials of coercing mothers and fathers into signing documents they may not
 have understood. The cases also demonstrate how the trauma of separation and
 detention creates an environment that is by its very nature coercive and makes it
 extremely difficult for parents to participate in legal proceedings affecting their rights.
 The direct consequence of the coercion is that many parents were forced to waive their
 legal rights, including their right to be reunified with their children.7

 The cases present powerful evidence of gross violations of due process committed by
 government officials that place into question the validity and fairness of legal
 determinations made by U.S. Customs and Border Protection (CBP) and Immigration
 and Customs Enforcement (ICE) officials, as well as U.S. Citizenship and Immigration
 Services (USCIS) asylum officers and the Immigration Court. The coercive environment
 created by family separation was so overpowering as to render many mothers and
 fathers unable to answer questions or even comprehend the purpose of credible fear
 interviews or the removal process overall.

 Coercion of noncitizens by immigration officials is a direct violation of the U.S.
 Constitution, federal statute, and regulations.8 The Immigration and Nationality Act
 guarantees every person the right to apply for asylum regardless of the manner of
 entry.9 ICE and CBP officials cannot lawfully force any person to abandon statutory or
 constitutional rights.10 The coercive acts committed by U.S. government officials and the

 5
   Peter Baker, Leading Republicans Join Democrats in Pushing Trump to Halt Family Separations, NY Times (June 17, 2018).
 6
   These reports include being deprived of potable water, which compelled some to drink toilet water, and being given expired food.
 Angelina Chapin, Drinking Toilet Water, Widespread Abuse: Report Details ‘Torture’ For Child Detainees, Huffington Post (July 17,
 2018), https://www.huffingtonpost.com/entry/migrant-children-detail-experiences-border-patrol-stations-detention-
 centers_us_5b4d13ffe4b0de86f485ade8. Many of these children were likely subject to further coercive tactics and duress at the
 hands of government officials at every stage of their time in government custody. This complaint, however, focuses on the coercion
 endured by the separated parents, many of whom we continue to advocate for and provide support to in terms of coordinating legal
 representation.
 7
   The ill effects of the “zero tolerance” policy are being exacerbated by the fact that DHS is turning away asylum seekers at the ports
 of entry, effectively forcing families to cross in between ports of entry to seek asylum in the United States. The Council, AILA, and
 other organizations submitted an administrative complaint with the Office for Civil Rights and Civil Liberties (CRCL) and the Office of
 the Inspector General (OIG) in January 2017 regarding the government’s systematic denial of entry to asylum seekers at ports of
 entry on our Southern border. See https://www.americanimmigrationcouncil.org/content/us-customs-and-border-protections-
 systemic-denial-entry-asylum-seekers-ports-entry-us. The Council, along with the Center for Constitutional Rights and Latham and
 Watkins, LLP, subsequently filed a class action lawsuit last year challenging CBP’s unlawful practice of turning away asylum
 seekers who present themselves at ports of entry along the U.S.-Mexico border. See
 https://www.americanimmigrationcouncil.org/litigation/challenging-customs-and-border-protections-unlawful-practice-turning-away-
 asylum-seekers.
 8
   For example, the accounts below in which speakers of indigenous languages with limited Spanish proficiency were coerced into
 signing documents while detained in CBP custody likely violates 8 C.F.R. § 235.3(b)(2)(i), which requires that interpretative
 assistance be provided.
 9
   See generally 8 U.S.C. § 1182. The right to apply for asylum “may be violated by a pattern or practice that forecloses the
 opportunity to apply.” Campos v. Nail, 43 F.3d 1285, 1288 (9th Cir. 1994).
 10
    See, e.g. Orantes-Hernandez v. Meese, 685 F. Supp. 1488, 1505 (C.D. Cal. 1988), aff’d sub nom. Orantes-Hernandez v.
 Thornburgh, 919 F.2d 549 (9th Cir. 1990) (finding that the due process rights of Salvadoran asylum seekers was violated by an INS
 policy and practice of duress and misrepresentation intended to coerce asylum seekers into abandoning their right to apply for
 asylum and instead agree to voluntary departure).




                                                              Page 2 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                     Exhibit A, Page 21
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 4 of 29 Page ID
                                 #:39287
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



 government’s creation of a coercive environment prevented separated parents from
 meaningfully participating in the asylum process.

 Together these practices have resulted in not only the tremendous suffering of children
 and parents who have been kept apart, detained, and subjected to abusive, inhumane
 treatment, but also the involuntary, forced return of hundreds of people to grave
 dangers, including risk of death. As a nation we cannot tolerate such abuses in violation
 of our laws and we urge you to take immediate action to correct the situation.

 KEY FINDINGS

    ICE officers used both physical and verbal threats, deception, and intimidation to
     coerce multiple separated parents into signing forms relinquishing their rights.
    ICE officers reunified multiple parents with their children, then presented them with
     pre-completed forms affecting their rights to reunification, and re-separated parents
     who refused to sign the forms.
    CBP officers subjected separated parents to extreme duress during the separation
     process, including verbal and physical abuse.
    Detention officers put separated parents in solitary confinement, deprived them of
     food and water for days, and subjected them to other forms of retaliatory
     punishment.
    Parents experienced severe physical and emotional distress, depression, and
     mental health problems from the conditions of detention and separation from their
     children.
    Government officials and detention facility staff treated parents so cruelly and
     inhumanely as to compromise their ability to access asylum and other legal relief.
    The trauma of being separated from their children, as well as the coercive
     environment created by CBP and ICE officers, made it extremely difficult for parents
     to participate meaningfully during the credible fear interview process, and their
     proceedings, if any, before the Immigration Judge.
    We surveyed 76 mothers who had been separated from their children and asked by
     ICE officers to sign a form affecting their rights to be reunified with their children.
     Over 90% of the mothers reported that they were not allowed to ask about the
     consequences of signing the form. As a result, less than 25% of mothers expressed
     that they understood what they were signing. Disturbingly, 67% of mothers reported
     that ICE intimidated or coerced them prior to having them sign a form affecting their
     rights to reunification with their children. Worse, 30% reported that ICE officers
     threatened that if the mother did not sign the form, they would never see their
     children again.

 BACKGROUND

 The Council and AILA have long sought to curb the abuse and coercion of vulnerable
 populations that arrive at the U.S.-Mexico border seeking humanitarian protection. On
 December 11, 2017, the Council, AILA, and other immigrant rights organizations filed a
 complaint with the DHS Office for Civil Rights and Civil Liberties (CRCL) and the Office


                                                      Page 3 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 22
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 5 of 29 Page ID
                                 #:39288
            The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                     American Immigration Council and AILA | August 23, 2018



 of the Inspector General (OIG) presenting grave concerns regarding the separation of
 asylum-seeking families while in CBP and ICE custody at the U.S.-Mexico border.11 As
 family separation drastically expanded in Spring and Summer 2018, the concerns of
 these organizations have been largely borne out.

 On April 6, 2018, the Department of Justice (DOJ) and DHS implemented a “zero
 tolerance” policy for individuals who crossed the southern border without authorization,
 which resulted in many asylum-seeking families being prosecuted and parents being
 separated from their children.12 After the government separated more than 2,600
 families, and amid a growing outcry against the impact of these policies on children and
 their parents, President Trump issued an executive order on June 20, 2018 which
 purported to limit family separation.13

 On June 26, in an ACLU lawsuit challenging the family separation policy, Ms. L. v. ICE,
 U.S. District Court Judge Dana Sabraw held that family separation violated the Due
 Process Clause of the Fifth Amendment and ordered the administration to reunite all
 families that the government forcibly separated.14 Pursuant to the court’s decision, the
 government was ordered to reunite all “eligible” parents by July 26, 2018.15 Many
 parents deemed “ineligible” by DHS for reunification remain detained in adult
 immigration detention facilities, apart from their children. Many other parents are now
 detained with their children in family detention centers. Whereas an estimated 2,000
 families have been reunified, at least 366 parents were deported without their children.16

 Prior to submitting this complaint, our organizations spoke to dozens of parents who
 had been separated from their children, most of whom reported having been coerced to
 various degrees by DHS officials. Their stories, detailed below along with information
 from publicly available sources, demonstrate the ways in which ICE and CBP officials
 and detention facility guards coerced separated parents into signing forms relinquishing
 their rights, and the ways in which treatment by DHS officials, and the conditions in
 which parents have been detained, created a coercive environment which prevented
 them from meaningfully exercising their rights.


 11
    The Separation of Family Members Apprehended by or Found Inadmissible while in U.S. Customs and Border Protection (CBP)
 Custody at the U.S.-Mexico Border (Dec. 11, 2017),
 https://www.americanimmigrationcouncil.org/sites/default/files/general_litigation/family_separation_complaint.pdf
 12
    Department of Justice, Office of Public Affairs, “Attorney General Announces Zero-Tolerance Policy for Criminal Illegal Entry,”
 April 6, 2018, https://www.justice.gov/opa/pr/attorney-general-announces-zero-tolerance-policy-criminal-illegal-entry; Under the zero
 tolerance policy, DHS was directed to refer for criminal prosecution all migrants who crossed the border without authorization, and
 DOJ was directed to accept as many of these referrals as practicable. Per the new policy, if these migrants arrived with children, the
 families were separated when the parents were referred for prosecution, and the children were unconventionally designated
 “unaccompanied alien children” and placed in the custody of the Department of Health and Human Services (HHS) Office of
 Refugee Resettlement (ORR). The result was a de facto, government-created policy of family separation.
 13
    President Donald J. Trump, Affording Congress an Opportunity to Address Family Separation, The White House, June 20, 2018,
 https://www.whitehouse.gov/presidential-actions/affording-congress-opportunity-address-family-separation/.
 14
    Ms. L. v. ICE, 310 F. Supp. 3d 1133 (S.D. Cal. June 26, 2018) (order granting preliminary injunction).
 15
    Id. at 1149.
 16
    Whereas the ACLU found that at least 366 parents were deported without their children, other sources suggest that the number
 was far greater. See Joint Status Report, Dkt 191 at 2, Ms. L. v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. Aug. 18, 2018), available
 at https://www.aclu.org/legal-document/ms-l-v-ice-joint-status-report-2. Tom Hals & Reade Levinson, U.S. says 463 migrant parents
 may have been deported without kids, Reuters (July 23, 2018).




                                                             Page 4 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                    Exhibit A, Page 23
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 6 of 29 Page ID
                                 #:39289
           The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                    American Immigration Council and AILA | August 23, 2018



 DHS Officers Explicitly Coerced Parents into Signing Documentation
 Relinquishing Their Rights to Reunification.

 ICE officers coerced parents into signing forms relinquishing their rights to
 reunify with their children before the reunification process occurred.

 Pursuant to the June 26, 2018 court order in Ms. L that halted family separation, ICE
 was required to reunify all families that were separated, unless ICE determined “that the
 parent is unfit or presents a danger to the child,” or if the parent “affirmatively,
 knowingly, and voluntarily declines to be reunited with the child.”17 The court further
 ordered that ICE not deport any parent without their child, unless the parent
 “affirmatively,  knowingly,      and      voluntarily declines     to  be    reunited.”18

 To facilitate the deportation of individuals with administrative final orders of removal
 while following this preliminary injunction, ICE drafted a form, initially titled “Separated
 Parent’s Removal Form” (hereinafter “Election Form”), to be given to parents with final
 orders of removal.19 With the exception of biographical information, the form was written
 entirely in English—although a later version of the form offered brief summaries of the
 options in Spanish.20 The Election Form offered parents two options—to be deported
 without their children or to be reunified and deported with their children.21 Only following
 negotiations with the ACLU was a third option added allowing parents to indicate that
 they wanted to speak to an attorney first.22

 According to affidavits filed by the ACLU in the Ms. L. case, in addition to dozens of
 accounts from detained parents shared directly with us, many parents detained at ICE
 facilities across the country whom the government claimed had “affirmatively,
 knowingly, and voluntarily” relinquished their rights to reunification, in fact reported that
 they had been coerced into signing forms they did not understand in a language they
 did not speak, or were totally unaware that they had relinquished their right to
 reunification.23

 In addition to being coerced, many parents detained nationwide were forced outright to
 sign the Election Form. Numerous parents in the El Paso area reported that ICE officers
 demanded that they sign the Election Form and affirmatively abandon their rights to


 17
    Ms. L. v. ICE, 310 F. Supp. 3d at 1149 (order granting preliminary injunction).
 18
    Id.
 19
    See Caitlin Dickson, New ICE form to separated parents: Choose deportation with or without kids, Yahoo News (July 3, 2018),
 https://www.yahoo.com/news/new-ice-form-separated-parents-choose-deportation-without-kids-232452897.html.
 20
    Id. Furthermore, authors interviewed dozens of separated parents who described the different forms that they were coerced into
 signing by DHS officials.
 21
    Id. Option 1 stated that parents were “requesting to reunite with my child(ren) for the purpose of repatriation to my country of
 citizenship.” Option 2 stated that parents were “affirmatively, knowingly, and voluntarily requesting to return to my country of
 citizenship without my minor child(ren) who I understand will remain in the United States to pursue available claims of relief.”
 22
    See Order Granting Plaintiffs’ Motion for Temporary Restraining Order, M.M.M. v. Sessions, No. 18-cv-1835-DMS-MDD, at 10
 (S.D. Cal. August 16, 2018) (describing history and purpose of the election forms), available at https://bit.ly/2nTcXOB.
 23
    See Declaration of Aaron Reichlin-Melnick, Dkt. 153 at Exhibit 44, Ms. L. v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. July 25,
 2018), available at https://www.aclu.org/legal-document/ms-l-v-ice-plaintiffs-reply-support-motion-stay-removal (summarizing
 coercion documented by volunteer attorneys).




                                                             Page 5 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                   Exhibit A, Page 24
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 7 of 29 Page ID
                                 #:39290
            The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                     American Immigration Council and AILA | August 23, 2018



 reunification.24 Others at the West Texas Detention Facility reported that after ICE gave
 a presentation to a group of about 60 separated fathers, on July 11, 2018, they were
 also forced to sign.25 In that case, ICE officers told the fathers that they had three
 options—be removed without their child, be removed with their child, or continue to fight
 their case for asylum. ICE did not inform parents that they were entitled both to pursue
 their asylum claims and to be reunified with their child.26

 Similar group presentations reportedly occurred at the Otero County Detention Center.
 Two fathers reported being brought to a room with about 50 other fathers on July 17,
 2018, given “no explanation of the form,” with the entire process taking less than five
 minutes. A third father reported that he was brought to a space normally used as a
 chapel with 25 to 30 other fathers, and that “he was given a form, that it was not
 explained to him, and that the entire process lasted no more than three minutes. He
 said he felt sad and intimidated during this process. He expressed that he believed he
 had no choice but to sign the form.”27

 Indigenous language speakers, many of whom are unable to read or write in any
 language, speak neither English nor Spanish, or speak Spanish with limited proficiency,
 also reported being coerced into signing forms by ICE relinquishing their rights to
 reunification. One mother, T.C., whose story is included below, speaks primarily
 Q’eqchi’ and only limited Spanish. ICE officers demanded she sign the Election Form
 and threatened to punish her if she refused. She signed the document, but had no idea
 what she was signing. Similarly, another father, whose case was highlighted in the Ms.
 L. lawsuit, speaks primarily Akatek and limited Spanish, but was made to sign the
 Election Form without explanation.28

 When ICE requires separated parents to sign forms that materially affect their rights
 without translating those forms into a language that the parents can understand, the
 rights of the parents are violated.29




 24
    Elise Foley and Roque Planas, Immigrant Parents Unwittingly Signed Away Right to Reunite with Children, Lawyers Say,
 Huffington Post (July 25, 2018), https://www.huffingtonpost.com/entry/immigrant-parents-right-to-
 reunite_us_5b58f9d0e4b0fd5c73cb6599.
 25
    See id.; Declaration of Kathryn E. Shepherd, Dkt. 153 at Exhibit 48, ¶ 8, Ms. L. v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. July
 25, 2018).
 26
    Declaration of Kathryn E. Shepherd, Dkt. 153, Exhibit 48 at ¶ 8, Ms. L. v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. July 25, 2018).
 27
    Id., Declaration of Luis Cruz, Dkt. 153, Exhibit 44 at ¶¶ 6-9.
 28
    Id., Declaration of Aaron Reichlin-Melnick, Dkt. 153, Exhibit 43 at ¶ 8. Two other Mam-speaking fathers mentioned in that case
 also described being told to sign a paper that they believed would allow them to reunite with their children; both fathers had been
 identified by the Department of Justice as having relinquished their rights to reunification. Id., Declaration of A.R. Reive, Dkt. 153,
 Exhibit 45 at ¶ 10-12. One of those fathers, “signed a paper that he thought would allow him to be reunited with his son” but which
 was not explained to him. Id. at ¶ 9. Another Mam-speaking father who “speaks extremely limited Spanish … [and] cannot read or
 write … signed a document that he thought would allow him to be reunited with his son.” Id at ¶ 10. He “could not …understand the
 document because he is illiterate and no interpreter was provided to explain its contents to him in Mam.” Id.
 29
    See, e.g., United States v. Ramos, 623 F.3d 672 (9th Cir. 2010) (DHS failure to translate waiver of right to appeal Stipulated
 Removal determination rendered waiver involuntary); United States v. Reyes-Bonilla, 671 F.3d 1036, 1044 (9th Cir. 2012) (“A waiver
 of rights cannot be found to have been considered or intelligent where there is no evidence that the detainee was first advised of
 those rights in a language he could understand”).




                                                              Page 6 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                    Exhibit A, Page 25
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 8 of 29 Page ID
                                 #:39291
           The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                    American Immigration Council and AILA | August 23, 2018



 Following reunification, ICE officers coerced separated parents into signing pre-
 filled relinquishment consent forms.

 Pursuant to a court order in the Ms. L case, ICE was directed to reunify all “eligible”
 parents with their children by July 26.30 Given the scale of this operation, a substantial
 number of reunifications occurred within the last week before that deadline.31 During this
 process, multiple reports emerged of coercive behavior by ICE officers against
 separated parents. These reports are bolstered by a survey of 76 mothers we
 conducted; 34% of those surveyed reported that they had been asked to sign pre-
 completed forms.

 Four parents allege that, on July 25, 2018, ICE officers boarded a bus departing from
 the El Paso Processing Center that was filled with reunified parents and their children.32
 Several parents on that bus—identified in the ACLU’s filing as F.G., J.M., C.T., and
 F.T.—reported that ICE officials handed out the Election Form to each parent on the
 bus.33 Each form had been pre-completed by ICE, with the box for Option 1, “I want to
 be deported with my children,” already filled in with a “handwritten check mark.”34

 One father, F.G., reported that “officials told him that while there were three options on
 the form, he had to choose Option 1.”35 F.G. refused to sign the form, preferring instead
 to select Option 2—to be deported without his child.36 Another father, J.M., ignored the
 pre-written check mark and instead selected Option 2. In response, an ICE officer took
 the form away and returned with a new copy, “again with Option 1 pre-selected.” When
 J.M. again refused to sign the form, the ICE officers “yelled at him in English” and
 pressured him in Spanish to sign the form.37 Two other fathers, C.T. and F.T., confirmed
 that ICE had presented the entire bus with pre-selected forms, and F.T. noted that ICE
 officers were “visibly and audibly angry when he refused” to select Option 1.38 All four
 fathers recounted that their children were separated from them a second time upon their
 refusal to sign the forms pre-marked with Option 1, which would have agreed to them
 being deported together.

 By pre-selecting Option 1 on the Election Form, refusing to permit parents to select any
 other option, and screaming at any parent who disagreed, ICE agents violated the due
 process rights of these parents.39 Forcing a parent to sign a pre-selected form does not

 30
    Ms. L. v. ICE, 310 F. Supp. at 1149.
 31
    On Wednesday, July 19, the government had only reunited 364 separated children with their parents. See Joint Status Report,
 Dkt 124 at 2, Ms. L. v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. July 19, 2018), available at https://www.aclu.org/legal-
 document/july-19-status-conference-report. The following Wednesday, July 26, 2018, the government had reunified or otherwise
 discharged in appropriate circumstances a total of 1,820 children. See Joint Status Report, Dkt 159 at 2, Ms. L. v. ICE, No. 18-
 cv428-DMS-MDD (S.D. Cal. July 26, 2018), available at https://www.aclu.org/legal-document/ms-l-v-ice-status-report.
 32
    See Declaration of Laila Arand, Dkt. 163-1, Ms. L v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. July 26, 2018).
 33
    Id at 2.
 34
    Id.
 35
    Id.
 36
    Id; see Note 21, supra, for a description of the options.
 37
    Declaration of Laila Arand, Dkt. 163-1, Ms. L v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. July 26, 2018), at 5.
 38
    Id. at 6.
 39
    See, e.g., Orantes-Hernandez, 685 F. Supp. at 1494 (coercing vulnerable asylum seekers into relinquishing their rights violates
 due process).




                                                             Page 7 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                   Exhibit A, Page 26
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 9 of 29 Page ID
                                 #:39292
            The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                     American Immigration Council and AILA | August 23, 2018



 comport with due process as it does not allow for an affirmative, knowing, or voluntary
 decision by the parent.40

 DHS Officers Subjected Separated Parents to Extreme Duress and Coercive
 Environments.

 CBP officers subjected separated parents to extreme duress during the
 separation process, including verbal and physical abuse.

 The stories below illustrate how parents were subjected to duress and coercion while in
 CBP custody. These stories also show the ways in which the coercive environment,
 established within hours of entry, affected the rights of separated parents throughout
 their time in DHS custody.41

 Many parents report that they were subject to a coercive environment by officers during
 their time in CBP short-term detention facilities, colloquially called hieleras (“iceboxes”)
 because of the cold temperatures inside the facilities. The unnecessarily harsh
 conditions in these facilities have been the subject of detailed reporting, CRCL
 complaints, and multiple federal lawsuits in the past.42 Consistent with these previous
 reports, in the cases cited in this complaint, parents report being given inadequate or
 spoiled food, being forced to sleep on cold concrete floors and next to toilets, or being
 unable to sleep as a result of the cramped conditions forcing people to stand, being
 denied access to feminine hygiene products while menstruating, and suffering because
 of the cold.43 While in the hieleras, parents also indicated suffering terrible emotional
 distress from seeing their children crying in separate cells but not being able to speak to
 them, or not knowing where their children were or whether they were being treated
 humanely.

 Parents—sometimes with their children—were also subjected to coercive environments
 when detained in facilities colloquially called perreras (“dog pounds”), typically facilities
 with chain-link cells. Parents reported being forced to sleep on the concrete floor for
 over a week with no bedding, a “horrible stench” caused by the failure to provide access
 to any hygiene such as showers or toothbrushes, being crowded into cells so tightly that


 40
    See Ms. L., 310 F. Supp. 3d at 1149 (requiring DHS to reunify all parents “unless the parent affirmatively, knowingly, and
 voluntarily declines to be reunited”).
 41
    In a related context, the Supreme Court has repeatedly ruled that subjecting arrested individuals to coercive environments may
 violate their constitutional rights to due process. See, e.g., Miller v. Fenton, 474 U.S. 104, 118 (1985) (discussing the ways in which
 interrogation of an arrested individual in a “coercive environment” may violate due process and render a confession involuntary).
 42
    See, e.g., Guillermo Cantor, Hieleras (Iceboxes) in the Rio Grande Valley Sector (2015), available at
 https://www.americanimmigrationcouncil.org/research/hieleras-iceboxes-rio-grande-valley-sector; Human Rights Watch, In the
 Freezer: Abusive Conditions for Women and Children in US Immigration Holding Cells (2018), available at
 https://www.hrw.org/report/2018/02/28/freezer/abusive-conditions-women-and-children-us-immigration-holding-cells; National
 Immigrant Justice Center, et. al, CRCL Complaint, Systematic Abuse of Unaccompanied Immigrant Children by U.S. Customs and
 Border Protection (June 11, 2014) (detailing violations of the rights of children held in CBP holding rooms).
 43
    Multiple parents reported that CBP provided frozen or near-frozen food. This violates section 4.13 of CBP’s 2015 National
 Standards on Transport, Escort, Detention, and Search (“TEDS policy”), available at
 https://www.cbp.gov/sites/default/files/assets/documents/2017-Sep/CBP%20TEDS%20Policy%20Oct2015.pdf (“Food provided must
 be in edible condition (not frozen, expired or spoiled)”).




                                                              Page 8 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                    Exhibit A, Page 27
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 10 of 29 Page ID
                                 #:39293
           The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                    American Immigration Council and AILA | August 23, 2018



 they had to sleep in the bathroom area, continued denial of access to feminine hygiene
 products, and verbal abuse by CBP officers.44

 These conditions, combined with the trauma of family separation, created an
 inordinately coercive and stressful environment which colored the interactions that
 separated parents had with all immigration officials throughout their time in custody.
 Parents’ first interactions with CBP officials often included officers who used deception
 to facilitate separating children from their parents. Many parents were falsely told their
 children would be returned to them after they had gone to federal court to face
 prosecution for entry-related offenses. Others were given no notice that their child would
 be taken, returning from interviews with CBP officers only to discover that their child
 was missing. Some were even forced to witness their wailing child be dragged away by
 CBP officers.45

 ICE officers and prison guards subjected separated parents to duress and
 coercion.

 Many separated parents report that ICE officers and prison guards subjected them to
 duress and coercive environments while in detention that infringed upon their ability to
 meaningfully avail themselves of their protected right to the asylum process. Many
 parents reported that ICE officers yelled at and insulted them, used intimidation tactics,
 such as isolation and denying food, and taunted them with threats that their children
 already had, or would be, put up for adoption.

 The coercive environment of detention after having been separated from a child also
 created profound psychological trauma to individuals held in ICE detention. One mother,
 A.R., reported that her mind “went completely blank” while she was detained in the
 West Texas Detention Facility in Sierra Blanca, Texas. “Even when I tried to pray, the
 words of the songs I have sung my whole life would not come to me,” she stated.46

 Another mother, C.F., described being held in ICE detention at the Irwin Detention
 Center in Irwin, Georgia.47 Being separated from her daughter was “unbearably difficult”
 for her. She repeatedly begged guards to help her connect with her daughter, leading to
 ICE officers repeatedly yelling at her to get her to stop. She became so despondent that
 she contemplated suicide and told a friend she was going to throw herself off the
 balcony of the detention center.

 44
    As detailed below, one mother, J.H., was held in CBP “short-term” custody for 12 days without being given the opportunity to
 bathe; further, despite menstruating so heavily that she frequently bled through her pants, CBP officials denied her access to
 feminine hygiene products. These conditions directly violate Section 4.11 of CBP’s 2015 TEDS policy, id., which requires that
 detainees be provided “basic personal hygiene items,” requires that restrooms must have “access to toiletry items, such as …
 sanitary napkins,” and notes that “Reasonable efforts will be made to provide showers … to detainees who are approaching 72
 hours in detention.” See also id. at § 5.6 (“Reasonable efforts will be made to provide showers, soap, and a clean towel to juveniles
 who are approaching 48 hours in detention”); Unknown Parties, et. al., v. Johnson, No. CV-15-00250-TUC-DCB, 2016 WL 8188563,
 at *11 (D. Ariz. Nov. 18, 2016) (finding that conditions of confinement in the CBP’s Tucson Sector short-term detention facilities,
 including the failure to provide sufficient access to hygiene, violate the due process clause).
 45
    See also Jen Kirby, Migrant in detention says her child was taken away while she breastfed, Vox (June 12, 2018).
 46
    Declaration of A.R., August 6, 2018, on file with authors.
 47
    Declaration of C.F., August 16, 2018, on file with authors.




                                                             Page 9 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                   Exhibit A, Page 28
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 11 of 29 Page ID
                                 #:39294
           The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                    American Immigration Council and AILA | August 23, 2018




 Other parents reported intimidation by ICE officers while detained. One mother, D.P.,
 described how an ICE officer nicknamed “The Deporter” physically intimidated her while
 trying to get her to sign a voluntary departure form, standing over her menacingly and
 shouting at her to sign.48
 D.P.’s experience is particularly troubling, as she was also placed in solitary
 confinement and subject to starvation by officials at the Port Isabel Detention Center,
 after she shouted to draw the attention of a visiting official who was touring the facility.
 Another mother, A.E., was also threatened with solitary confinement while at the Port
 Isabel Detention Center, for crying frequently and for refusing to eat due to stress and
 trauma.49 These stories are shared in greater detail below.

 Stress from family separation and parents’ lack of information about the credible
 fear process prevented many parents from participating meaningfully in the
 asylum process.

 The Constitution, federal statutes, and regulations guarantee asylum-seekers due
 process and specific procedures to safeguard their access to humanitarian protection
 and legal relief.50 Over the past decade, numerous organizations have documented how
 DHS officials frequently fail to follow these rules and regulations, and in doing so violate
 domestic and international human rights laws.51 Unfortunately, when asylum-seekers
 were subjected to family separation, the trauma of having a child forcibly removed from
 an asylum-seeking parent created an environment so coercive that parents were unable
 to participate meaningfully in the asylum process.

 During credible fear interviews, separated parents were not informed of the role that
 asylum officers conducting the credible fear interviews played. Many parents reported
 not even knowing that the credible fear interview had anything to do with their request
 for asylum. Most of the separated parents were not told in advance what the purpose of
 the interview was. For many, the credible fear interview was their most substantial
 interaction with any immigration official after having been separated from their child. As
 a result, some parents spent large portions of the interview asking questions about their
 children and begging to see them. This perception was compounded by the failure of
 government officials to clarify the purpose of the interviews. Separated parents were not

 48
    Declaration of D.P., August 5, 2018, on file with authors.
 49
    Declaration of A.E., August 6, 2018, on file with authors.
 50
    See, e.g., 8 U.S.C. § 1158(a) (providing that any noncitizen “who is physically present in the United States or who arrives in the
 United States … may apply for asylum”); 8 U.S.C. § 1225(b)(1)(B)(ii) (providing that a noncitizen who expresses a fear of return
 must be given a credible fear interview); Marincas v. Lewis, 92 F.3d 195, 203 (3d Cir. 1996) (“The basic procedural rights Congress
 intended to provide asylum applicants . . . are particularly important because an applicant erroneously denied asylum could be
 subject to death or persecution if forced to return to his or her home country.”); U.S. Const. Amend. V (protecting right to due
 process).
 51
    See, e.g. American Immigration Council, et. al, U.S. Customs and Border Protection’s Systematic Denial of Entry to Asylum
 Seekers at Ports of Entry on U.S.-Mexico Border (Jan. 13, 2017) (CRCL/OIG Complaint); U.S. Comm’n on Int’l Religious Freedom,
 Barriers to Protection: The Treatment of Asylum Seekers in Expedited Removal, 20 (2016) (reporting that despite findings and
 recommendations in a 2005 study relating to primary inspection, USCIRF observers in 2016 continued to find “examples of non-
 compliance with required procedures” in CBP inspection interviews); Borderland Immigration Council, Discretion to Deny: Family
 Separation, Prolonged Detention, and Deterrence of Asylum Seekers at the Hands of Immigration Authorities Along the U.S.-Mexico
 Border, 12 (2017), https://www.hopeborder.org/discretion-to-deny-1 (reporting that “it is commonplace for asylum seekers to be
 placed in expedited removal proceedings and summarily deported . . . despite expressing fear”).




                                                            Page 10 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                   Exhibit A, Page 29
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 12 of 29 Page ID
                                 #:39295
           The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                    American Immigration Council and AILA | August 23, 2018



 informed ahead of time that the officers had no knowledge of the whereabouts of their
 children nor authority to make any decisions about reunification.

 One parent, D.P., said that she pled with the officer, saying, “I don’t want anything, I just
 want my daughter. Please give me my daughter,” something that she “repeated over
 and over again” while the officer seemingly grew increasingly angry with her.52 Another
 parent, C.S., reported that she arrived at her credible fear interview in a state where her
 “mind was totally gone. I was only able to think about my daughters. I had barely eaten
 or had anything to drink for a long time because of the stress.”53 She repeatedly asked
 the interviewer where her children were.

 Another mother, M.F., described that she omitted key information relating to her asylum
 case because she had been separated from her child.54 She described that she was
 “scared that if I mentioned anything related to the MS-13 gang threats that my son
 received, they would take him away from me.” She also reported being so preoccupied
 with her son’s welfare during the credible fear interview that her “mind could not focus
 on anything other than the well-being of my son.”

 At least some parents, like M.F., also omitted information because they believed that to
 fully explain their story might prevent them from being reunified with their child. In many
 cases, parents were misinformed that they were being brought to speak to their child on
 the phone, only to find themselves—overwhelmed with disappointment—speaking with
 yet another government official with no knowledge about their children.

 Given the psychological and physical duress suffered by parents separated from their
 children, and their ensuing preoccupation with the whereabouts and well-being of their
 children, many of the parents were denied any meaningful opportunity to participate in
 the credible fear process, in violation of the statutory right to apply for asylum.55

 Results of the Post-Reunification Survey.56

 In the weeks leading up to the court’s reunification deadline of July 26, 2018, hundreds
 of parents were reunified with their children and released on parole or through an
 alternatives to detention program. However, many parents, especially those with final
 orders of removal, were instead reunified with their children and sent to the South Texas
 Family Residential Center, a family detention center in Dilley, Texas. During the first
 three weeks of August 2018, while the parents remained in confinement, staff and


 52
    Declaration of D.P., August 5, 2018, on file with authors.
 53
    Declaration of C.S., August 6, 2018, on file with authors.
 54
    Declaration of M.F., August 5, 2018, on file with authors.
 55
    See, e.g., Campos, 43 F.3d at 1288. The ways in which the coercive environment affected asylum-seekers’ ability to meaningfully
 participate in the asylum process is particularly troubling given the more than 366 parents who were deported prior to the Ms. L.
 court’s June 26, 2018 order halting the removal of separated parents.
 56
    The completed surveys are on file with the authors of this complaint, but to protect the mothers’ privacy, the completed surveys
 have not been included. All quotations included in the “Results of the Post-Reunification Survey” section provided below come from
 mothers’ responses to the question, “Is there anything else that you would like to share?”




                                                           Page 11 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                  Exhibit A, Page 30
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 13 of 29 Page ID
                                 #:39296
            The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                     American Immigration Council and AILA | August 23, 2018



 volunteers asked 76 mothers to complete a survey regarding their experiences in
 detention to determine whether they had been subject to coercion.

 The responses of the 76 mothers who were interviewed for the purposes of this survey
 confirmed that widespread coercion took place at the hands of CBP and ICE officials in
 their respective facilities, preventing parents from making voluntary and/or informed
 choices about their legal cases or about their custody rights over their children.

 Of the 76 mothers surveyed, 58 indicated that they did not understand the government-
 issued documents presented to them regarding their choices for reunification with their
 children.57 Furthermore, at least 12 of the mothers are indigenous language speakers.58
 In 26 cases, mothers were presented with an Election Form that had a pre-selected
 option to sign regarding their parental rights. While 59 mothers indicated that the option
 to be reunited with their child prior to deportation was selected on their Election Form,
 66 mothers said that if given the choice again, they would choose to stay with their child
 in the U.S. while fighting their case. All of these mothers indicated that the change in
 their choice is because they now have a better understanding of their legal rights. Of the
 76 mothers, at least 58 did not have an opportunity to speak with their child before
 being presented with any version of the Election Form that would be used to determine
 their legal rights over their children, and 23 of the mothers indicated that a version of the
 Election Form presented to them did not provide an option to consult with an attorney.

 Even more troubling, at least 51 of the 76 mothers indicated that they felt pressured or
 intimidated prior to signing their Election Form. For example, 25 of the mothers
 indicated they were yelled at; 34 indicated they were not given time to think before
 signing; and 13 reported that they were threatened with punishment in detention if they
 did not sign.59 Most disturbing of all, 23 mothers reported they were threatened that if
 they did not sign, their children would be adopted or they would never be able to see
 their children again.60 Of the 76 mothers surveyed, 48 were presented with the form two
 or more times, with four mothers being presented with the form as many as five times.
 Only seven of the 76 mothers indicated they were allowed to ask questions regarding
 the form’s contents before signing.

 It is difficult to cross reference the mothers’ accounts with the actual Election Forms
 presented to them because only 14 of the 76 mothers reported being provided with


 57
    On behalf of an illiterate mother surveyed, a staff member wrote for her, “I don’t know how to read and write but it didn’t matter to
 the officials and they took my fingerprints without giving me an explanation about the document.”
 58
    For the mothers surveyed who speak rare languages as their primary language, such as Mam or Quiche, where interpreters were
 not available, fellow survey respondents and their children helped translate.
 59
    One mother indicated, “They told me that if I didn’t sign, they’d leave us detained for two years and that they would punish us.
 [So] out of fear I signed and I did not understand because I don’t speak much Spanish. They treated us like dogs.”
 60
    One mother wrote, “They required us, one-by-one, to sign. They said that they would deport us alone or we would not see our
 kids and if I did not sign they said that my son would be adopted.” Another mother indicated that she was given bad legal advice by
 an immigration official while detained in Laredo, writing, “The chief deportation officer told me that if I asked for asylum I would be
 imprisoned for nine months to a year and ultimately they wouldn’t give it to me. I asked what would happen to my child and she said
 he would be detained and then put up for adoption. She told me that what I could do was to ask to be deported in my [asylum]
 interview so that I would not lose my child, and if my cousin asked for the child, he would lose his residency, job, house, and they
 would deport him to his country of origin.”




                                                             Page 12 of 28
                                  AILA Doc. No. 18082235. (Posted 8/23/18)                                    Exhibit A, Page 31
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 14 of 29 Page ID
                                 #:39297
           The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                    American Immigration Council and AILA | August 23, 2018



 some copies of forms they had signed; 62 of the 76 mothers were not provided any
 copies of the forms they had signed.

 INDIVIDUAL COMPLAINTS: EXAMPLES OF EXPLICIT COERCION AND COERCIVE
 BEHAVIOR TOWARDS PARENTS SEPARATED FROM THEIR CHILDREN

 The cases below represent only a sample of the cases in which separated families
 reported that they were subject to coercion by CBP and ICE officers.61 This coercion
 was both explicit, in which parents were forced by government officials to take actions
 contrary to their best interest, and more subtle, inherent in the behaviors and actions of
 CBP or ICE officers, or those with whom they have subcontracted duties, such as
 guards. The pervasive nature of this coercive behavior underscores the many ways in
 which separated families were—and possibly continue to be—subject to agency action
 that violates policies, laws, and regulations.62

      1. Case of D.P.,63 Honduras, who was separated from her 9-year-old daughter
         for 47 days, threatened verbally and physically, and placed in retaliatory
         solitary confinement for ten days without sufficient food or water.

 D.P. and her 9-year-old daughter entered the United States and immediately expressed
 a fear of return to Honduras, their home country, to a Border Patrol officer. She was
 detained and sent to the hielera along with her daughter.

 Shortly after her arrival, CBP officers called D.P. into a room to interview her, without
 her daughter. A male CBP official interviewed her and then told her to sign some
 paperwork that she believed were deportation papers. She refused to do so because
 she was afraid to return to her country. The officer then threatened her and told her that
 if she did not sign the papers, “I would never see my child again because she was going
 to be adopted.” D.P. began crying, but again refused to sign any papers despite the
 officer’s threats.

 When D.P. returned from the interview, her daughter was missing. CBP officers had
 taken her away. Hysterical, D.P. began “crying like crazy and yelling that I wanted my
 daughter.” In response, CBP officers laughed at her and told her that “if I did not quiet
 down they would put me in a cell by myself.”

 D.P. was detained in the hielera for about three days. During this time, she reported that
 she cried constantly, did not eat, and could not sleep. Officers repeatedly yelled at her

 61
    The authors note that, while this complaint focuses specifically on ways in which ICE and CBP officers subject parents to
 coercion, there is substantial evidence that children were also the subjects of coercion, abuse, and duress while in ICE and CBP
 custody, as well as while in the custody of the Office of Refugee Resettlement. While this complaint only details such coercion in
 passing, the authors recommend that CRCL and OIG conduct an independent review of the ways in which the rights of children
 were violated during the family separation process.
 62
    In addition, the stories detailed below show the ways in which trauma has affected separated parents. Following the survey taken
 at Dilley, many mothers were referred for psychological evaluations by trained psychologists; all but one mother was diagnosed with
 Post-traumatic Stress Disorder.
 63
    Only initials are used in the public version of this complaint.




                                                           Page 13 of 28
                                 AILA Doc. No. 18082235. (Posted 8/23/18)                                 Exhibit A, Page 32
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 15 of 29 Page ID
                                 #:39298
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



 to stop crying and to stop asking for her daughter. Her time in the hielera was also
 traumatic because CBP officers refused to provide her with sanitary products even
 though she was menstruating. “I was also hemorrhaging and bleeding through my pants
 and was not provided with clothing or feminine hygiene products. I was ashamed and
 degraded.”

 D.P. was eventually transferred to the Port Isabel Detention Center, after pleading guilty
 to improper entry. While detained at Port Isabel, D.P. was repeatedly subject to
 coercion and abuse. She states that the guards “treated us [mothers] as less than
 human.” D.P. received her credible fear interview more than two weeks after arriving at
 Port Isabel. The interview was on the phone with an Asylum Officer and an interpreter.
 She explained how being separated from her child and subjected to the coercive
 environment at Port Isabel severely compromised her ability to meaningfully participate
 in the process:

        During the interview … I could not control my emotions, I was only thinking about
        my daughter. I did not even realize when the officer asked me different questions
        related to my asylum case. The asylum officer asked me why I left, and I said
        because I was threatened and beaten, and that is why I left. And when the
        asylum officer in response required [me] to provide more details, I started to cry.
        Because I cried a lot, the asylum officer raised his voice again. Instead of
        providing more details, I started asking where my child was. In response, he said
        that if I wanted to know where my daughter was, he recommended me to watch
        the news. I told him I did not have any access to the news. And that is how the
        interview was ended.

 The Asylum Officer found that she did not have a credible fear of persecution. After she
 was informed of the decision, she was called in to interview with an ICE officer that
 people called “The Deporter.” He demanded that she sign deportation papers and yelled
 at her when she refused. He became so hostile that she was terrified he would strike
 her. He physically intimidated her, stood over her, and became red in the face as he
 demanded she sign the papers.

 D.P. had another interaction with this officer in which she refused to sign a voluntary
 departure form. In response, the officer stated, “Fine, stay in detention for a year waiting
 for your daughter.” He then got very close to her, in a way that made her feel as if he
 was trying to “physically overwhelm” her, particularly because she was alone with him
 without any visible cameras in the room.

 Even worse, D.P. was subjected to solitary confinement and other retaliation by officials
 at Port Isabel. When some mothers heard that a “White House representative” was
 going to visit the detention center, she tried to talk to him. Despite guards telling her she
 was not supposed to talk to this man, she yelled to the representative “to let him know
 what was going on.” As a result, the man came over and spoke to D.P., and she told
 him her story. After this person left, officials at the jail punished D.P. by throwing her in




                                                     Page 14 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 33
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 16 of 29 Page ID
                                 #:39299
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



 solitary confinement for 10 days and subjecting her to starvation and deprivation of
 basic human needs.

       The detention officers punished me and the other mothers who disobeyed and
       spoke with the representative. I was handcuffed and put in solitary confinement
       for ten days. I was put in a dark room, so I did not know when it was day or night.
       I was not given food or water for about three days. After about three days I was
       given bread... I was handcuffed for five days and had to eat and go to the
       bathroom in this way. They did not give me toilet paper. I felt desperate and
       depressed.

 D.P. was eventually reunified with her daughter pursuant to the court-ordered
 reunification process. She continues to suffer both physically and mentally, and her
 daughter has repeated nightmares due to their traumatic experiences in detention. Both
 mother and daughter were eventually transferred to the South Texas Family Residential
 Center in Dilley, Texas.

 In early August, an immigration judge vacated the asylum officer’s negative credible fear
 finding, allowing her to pursue asylum in removal proceedings. D.P was later released
 from detention along with her daughter.

    2. Case of C.S., Guatemala, who was separated from her 17-year-old and 15-
       year-old daughters for 55 days and coerced into signing documents with
       the threat of having her children taken away from her forever.

 C.S. fled Guatemala along with two daughters after their family was subject to threats,
 including rape and death threats. The family was apprehended by CBP officers near
 San Luis, Arizona, after turning themselves in to Border Patrol officers and requesting
 humanitarian protection. CBP officials then separated her from her daughters and took
 them to a hielera, telling her that she was only going to be separated while she was
 “punished for coming here.” She describes being intimidated by CBP officials during her
 six-day stay in the hielera, during which she was not allowed to speak to her children.

 C.S. was eventually transferred to the San Luis Detention Center, then to the Eloy
 Detention Center, where she was held for approximately seven weeks. She repeatedly
 tried to contact her children, but was unsuccessful. The extreme duress of being
 separated from her children appears to have greatly affected her ability to successfully
 present her case for humanitarian relief. She describes a phone interview with an
 unknown individual who asked her about her reasons for coming to the United States.

       One day, I was told I had a phone call waiting and that it was from my children.
       My heart was soaring. I could not wait to hear their voices. However, when I
       picked up the phone, I was told it was for an interview. I asked if it was an
       interview with a social worker or to speak with my children. I had no idea that this
       was an important conversation that affected my immigration case. The man on
       the phone started asking questions about why I was there, but I kept asking



                                                     Page 15 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 34
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 17 of 29 Page ID
                                 #:39300
            The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                     American Immigration Council and AILA | August 23, 2018



           about my daughters. He told me I would be able to speak with them after. But my
           mind was totally gone. I was only able to think about my daughters. I had barely
           eaten or had anything to drink for a long time because of the stress.

 Several days later, an ICE official forced C.S. to sign a form without telling her what she
 was signing and refusing to inform her of the form’s purpose despite her repeated
 requests.

           A few days later I was called to speak with ICE. An immigration officer told me to
           sign a paper if I wanted to see my daughters again. When I asked him what the
           paper was for he hid it behind his back and said, “It doesn’t matter what it says.
           You are going to sign it anyway.” He told me I would never speak to my
           daughters again if I did not sign it. He told me that because I was not from this
           country this was not his problem. He just told me over and over that I had to sign
           it or I would be deported without my daughters and I would never see them
           again. I bet ICE treats their dogs better than they treated me. Finally, I signed the
           paper. When I did, the officials let me speak with my daughters.

 C.S. was also subject to retaliation after a visit from attorneys. She describes attending
 a presentation from legal visitors who gave her a “piece of paper telling us that we had
 rights, and that a lawsuit had been filed to demand that we get our children back.” She
 writes that “[a]fter this, ICE was furious,” and that mothers who kept that piece of paper
 were retaliated against.

           The guards turned off our televisions and unplugged the microwave. They didn’t
           let us go outside. But we held on to the fact that the visitors had told us about the
           national protests. I finally felt like I was not alone.64

 C.S. was eventually reunited with her daughters through the court-mandated
 reunification process. ICE officers initially fit her with an ankle monitor and issued
 release papers. Soon after, she and her daughters were transferred to a family
 detention center in Dilley, where they remain.

      3. Case of M.H., Honduras, who was separated from her 13-year-old son for 62
         days and subject to verbal abuse and coercion.

 M.H. fled Honduras along with her 13-year-old son after receiving death threats. After
 entering the United States, she was apprehended by immigration officers who told her
 almost immediately that she would be separated from her son. She was kept separate
 from him for the next nine days.



 64
    C.S. explains the retaliation she endured after visiting with attorneys: “After this, ICE was furious. They told us that what ‘these
 visitors’ had told us was a lie and that they didn’t have to do anything to give us our children. They punished us for having the paper
 explaining our rights. The guards turned off our televisions and unplugged the microwave. They didn’t let us go outside. But we held
 on to the fact that the visitors had told us about the national protests. I finally felt like I was not alone.”




                                                             Page 16 of 28
                                  AILA Doc. No. 18082235. (Posted 8/23/18)                                    Exhibit A, Page 35
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 18 of 29 Page ID
                                 #:39301
               The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                        American Immigration Council and AILA | August 23, 2018



 When officers came to take M.H. to federal court to face charges of improper entry, they
 told her that she would never see her child again. An officer told her, “You are going to
 be deported, and your son is going to be placed for adoption.” She became terrified that
 her son was going to be put up for adoption, especially after an official repeated that
 threat after she returned from court.

 M.H. was eventually taken to a detention center in Laredo for 13 days, and then was
 transferred to the La Salle Detention Center in Louisiana. While there, she describes
 being so despondent that she stopped eating. She was not permitted to go outside, was
 given no information about her son, and reports that she cried constantly. One guard
 became so angry at her constant tears that she would bang on the cell window and
 shout “Shut up you hija de la madre” (or son of a bitch).65 M.H. had her credible fear
 interview during this period. She was unable to concentrate on the interview because of
 the stress of being separated from her child.

 Eventually, M.H. was transferred to the South Texas Detention Center in Pearsall,
 Texas. At some point while she was there, her son was rushed to the hospital from the
 shelter he was being held in and was given an emergency appendectomy. No official
 informed her that her son had undergone emergency surgery. M.H. did not find out until
 three days after the fact, when a family member in the United States in contact with her
 son informed her about the surgery. She was afforded absolutely no opportunity to
 consent to her son’s medical care.

 M.H. was subject to at least one more instance of coercion by ICE officers. While
 detained in Pearsall, ICE officers called her in for a meeting. She describes what
 happened next:

              ICE called me and said I was going to be deported. I told them, “My son has
              been operated on and I am not going anywhere without him.” I told them I was
              not going to leave without my son, even if they killed me. An immigration official
              told me to sign my deportation paper. When I asked to read it, he said “No, you
              will sign it regardless,” and he covered up the text with his hand so that I could
              not read it. He told me I had to sign on the line no matter what it said. I refused to
              sign it, because I had to be with my son again.

 M.H. was eventually reunified with her son through the court-ordered reunification
 process. She reports that he wakes up frequently throughout the night with nightmares.

         4. Case of C.F., Guatemala, who was separated for over one month from her
            six-year-old daughter who had recently had heart surgery, and who
            contemplated suicide due to extreme duress while in detention.

 C.F. fled Guatemala along with her six-year-old daughter. She presented herself and
 her daughter at the Port of Entry between San Luis Río Colorado, Mexico, and San

 65
      Literally translates as “daughter of the mother,” and colloquially translates as “son of a bitch.”




                                                                  Page 17 of 28
                                     AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 36
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 19 of 29 Page ID
                                 #:39302
            The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                     American Immigration Council and AILA | August 23, 2018



 Luis, Arizona, and expressed a fear of returning to Guatemala. CBP officials then took
 them to a detention center where there were “many women with children.”

 Despite having legally presented herself at a Port of Entry and asked for asylum, CBP
 officials told her that her 6-year-old daughter would be taken from her and she was
 going to prison. When she asked them why, CBP officers told her that she “didn’t have a
 right to speak” and that she “had stepped into a country that was not mine.” None of this
 was true; she had committed no crime and was not prosecuted. Nevertheless, C.F. was
 separated from her daughter.66

 C.F. describes a traumatic and dangerous separation process for her own daughter and
 for the other mothers and children detained with her. Because her daughter had
 recently had heart surgery, she was terrified that high levels of stress could prove
 physically dangerous to her daughter. She begged CBP officers not to take her
 daughter, but CBP still separated them.

           The other children were so terrified of being taken from their mothers that they
           grabbed onto their shirts in fear and would not let go. The immigration officials
           had to drag them away, putting the children in headlocks and pulling them away
           from their mothers. I knew that my daughter would be in danger if she were
           treated that way, so I tried to keep her calm. These were two days of terror.

 After C.F. was separated from her daughter, she was transferred to the Irwin Detention
 Center in Irwin, Georgia. While there, she describes being “sick with fear and sadness.”
 She begged guards and ICE officers to connect her with her daughter. After repeated
 requests, ICE officers became so frustrated that they yelled at her and told her, “That’s
 enough. Stop it. We are not going to explain this to you.” The situation became so
 desperate that she contemplated suicide and told a friend that she was going to throw
 herself from the second floor of the detention center. However, thoughts of her daughter
 prevented her from going through with it.

 After more than a month in detention, C.F. was permitted to talk to her daughter. Her
 daughter described difficult and painful conditions where she was being held, including
 an older girl who hit her “all the time,” and that people would cover her mouth when she
 cried to stop her.

 C.F. was eventually reunited her daughter through the court ordered reunification
 process. Following reunification, they were both detained at the South Texas Family
 Residential Center in Dilley, Texas, along with her daughter. Her daughter now suffers

 66
    On June 18, 2018, DHS Secretary Nielsen stated at a White House press briefing that “D.H.S. is not separating families
 legitimately seeking asylum at ports of entry.” Kirtsjen Nielsen Addresses Families Separation at Border: Full Transcript, NY Times
 (June 18, 2018), https://www.nytimes.com/2018/06/18/us/politics/dhs-kirstjen-nielsen-families-separated-border-transcript.html.
 Despite DHS’s repeated claims that families were not separated if they arrived at a port of entry, the Ms. L. court found that “the
 practice of family separation … has resulted in the casual, if not deliberate, separation of families that lawfully present at the port of
 entry, not just those who cross into the country illegally.” Ms. L, 310 F. Supp. at 1144; see also Paloma Esquivel & Brittny Mejia, The
 Trump administration says it’s a ‘myth’ that families that ask for asylum at ports of entry are separated. It happens frequently,
 records show, L.A. Times (Jul 1, 2018).




                                                              Page 18 of 28
                                  AILA Doc. No. 18082235. (Posted 8/23/18)                                      Exhibit A, Page 37
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 20 of 29 Page ID
                                 #:39303
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



 repeated nightmares and often “wakes up crying and tells me that she dreams the men
 in green uniforms are taking me away from her.” While there, an asylum officers found
 that she had a credible fear of persecution. She was then released from detention along
 with her daughter, and will seek asylum in non-detained removal proceedings.

    5. Case of M.F., Guatemala, who was separated from her 14-year-old son for
       60 days and was unable to meaningfully participate in the asylum process
       due to duress.

 M.F. is a Guatemalan woman who fled her home country along with her 14-year-old
 son, who had been subjected to serious threats. After they were apprehended by CBP,
 they were taken to the hielera and immediately separated from each other and put in
 different cells. M.F. could see her son from her cell, but could not communicate with
 him. While she was detained in the hielera, CBP officers screamed at her and told her
 that she would never see her child again. She also observed her son’s face turning blue
 from cold and his lips becoming so dry that they came close to bleeding. On her second
 day in the hielera, M.F. was taken to federal court to face criminal charges of improper
 entry. Upon her return, her son was gone. She describes what happened next:

       When I walked back to the cell, I walked past the cell where my son was being
       held, and he was no longer there. I became frantic and asked the guard where
       he went. The guard started screaming and told me that the president was going
       to take away my child… It felt like an arrow went through my heart.

 M.F. was eventually transferred to the Eloy Detention Center. Two days after she
 arrived, an ICE official presented her with a paper with her son’s name on it and told her
 to sign it. ICE officials did not explain what she was signing. She signed it immediately
 because she thought it would help her reunite with her son. While in Eloy, M.F. was
 eventually given a credible fear interview, but could only think about her son.

       I asked the Asylum Officer several times about my son, but she explained that
       was not something she could help with and she could not control what happened.
       My mind could not focus on anything other than the well-being of my son. As a
       result of being separated, I could not focus on the questions. I also was
       concerned that anything I said would end up hurting my son, so I did not explain
       that it was MS-13 that was after him.

 M.F. was found not to have a credible fear of persecution, a decision she is currently
 seeking to overturn. She was eventually reunited with her son and transferred to the
 South Texas Family Residential Center in Dilley, Texas. Her son is “extremely
 traumatized” by the separation, is always nervous now, and appears “completely
 different” than before they were separated. In early August, an immigration judge
 vacated the asylum officer’s finding and determined that M.F.’s fear of persecution was
 credible. She was later released from detention along with her daughter and is seeking
 asylum.




                                                     Page 19 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 38
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 21 of 29 Page ID
                                 #:39304
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018




    6. Case of J.H., Guatemala, who was separated from her 7-year-old son for 53
       days and forced to sleep on a concrete floor for 12 days.

 J.H. is a Guatemalan woman who fled her home country with her 7-year-old son to seek
 asylum in the United States. After crossing the border, they were apprehended and
 detained. She was sent to a hielera, where she was held for three days. When CBP
 officials separated from her child at the hielera, the officials lied to her and told her that
 her son would only be taken away for a single day. She described the traumatic
 experience in which officials falsely promised her 7-year-old son would be only removed
 from her for a short period of time:

        The guard said, “Grab your child, don’t make this harder than it is, your child
        needs to go to the bus.” My son started to cry and I began to console him and
        told him this was only for a short period of time and that I loved him very much. In
        that moment, I felt as if I was going to die. I could not believe that they were
        taking my child away. … I said I was scared and didn’t want to leave my son, but
        they promised to give him back the next day, so I tried to be brave and allowed it
        to happen. They assured me they would return him the next day. My son cried
        and cried and begged me not to leave him or separate from him. They took me to
        a bus and told me not to look back at him.

 Instead of being reunited with her son, J.H. was taken to a different short-term custody
 detention, that she called the “dog pound.” She was held there for eight days, during
 which time immigration officials did not permit her to brush her teeth and denied her the
 ability to shower, despite the fact that she was menstruating. Because of overcrowding,
 she was forced to sleep on the floor in the area designated as a bathroom. The entire
 cell had a “horrible stench.”

 While detained in the “dog pound,” J.H. and other mothers were subject to repeated
 verbal abuse. She frequently broke down in tears as she begged for information about
 her son, but immigration officials just made fun of her and called her and the other
 women “crazy women.” She notes that “[t]hey would tell us we were annoying old
 women and that nobody wanted us here, but they were thankful because of us they had
 a job.” She felt treated less than human.

 J.H. was eventually transferred to the La Salle detention center, where she was again
 subject to verbal abuse. When she repeatedly asked guards for information about her
 son, the guards became frustrated, told her to “stop talking,” “don’t you talk enough,”
 and eventually called her a “motherfucker.”

 Like many of the other separated parents, J.H.’s asylum case was negatively affected
 by the trauma of separation. She had been separated from her son for 30 days at the
 time of the interview, and she describes being “so upset” that she “could not
 concentrate, all I could think about was my son.” After the asylum officer determined
 that she did not have a credible fear of persecution, she considered appealing the



                                                     Page 20 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 39
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 22 of 29 Page ID
                                 #:39305
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



 decision, but she decided not to because she believed doing so would mean that she
 would never get her son back.

 J.H. was eventually reunited with her son and transferred to the South Texas Family
 Residential Center in Dilley, Texas. After receiving legal assistance for the first time, she
 filed an appeal of the negative credible fear determination. In early August, an
 immigration judge vacated the asylum officer’s decision and determined that J.H. had a
 credible fear of persecution. She was subsequently released from detention.

    7. Case of W.L., Honduras, who remains separated from his 17-year-old son
       after 100 days, and was forced to sign documents without any explanation
       of what they said.

 W.L. fled his home country of Honduras with his 17-year-old son to seek asylum in the
 United States. They were apprehended after crossing the border and brought to a CBP
 processing facility near McAllen, Texas, where W.L. expressed a fear of return. The
 next day, he was separated from his son and transferred to another facility. He said,
 “The security guard told me to hug my son now, because we will be separated, and we
 won’t know when we will see each other again.” W.L. was then transferred to the Rio
 Grande Detention Center, and then after two weeks to the Stewart Detention Center in
 Lumpkin, Georgia. While detained at Stewart, he described the coercive environment
 and the duress that he suffered:

        The conditions at Stewart were much worse than in the places I had been before.
        The guards were very aggressive toward the inmates…One time I saw a
        detainee on his knees in front of a guard begging for forgiveness. I felt scared
        and tormented there…

 About 15 to 18 days into his detention at Stewart, he was called in by an official to sign
 documents that were in English, although W.L. only speaks Spanish. He recalls:

        The official had a paper with him and shoved a pen in my hand, and indicated for
        me to sign it. I did not know what this paper was and was not given any
        explanation. I signed the paper because I felt I had no choice, no control. The
        man with the paper seemed angry… After I signed the paper, the man took it and
        walked away.

 About eight days later, W.L. was transferred again to a facility in Fulston, Georgia, then
 to one in South Texas, and then he was transferred again—for the seventh time within
 about two months—to Port Isabel. Despite expressing fear of return to his home country
 upon apprehension, W.L. still has not been provided with a credible fear interview or
 any other interview with any immigration officer. W.L. indicates, “Last week, a visiting
 attorney told me that the government thinks that I withdrew my fear claim. I did not know
 about this before last week.”




                                                     Page 21 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 40
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 23 of 29 Page ID
                                 #:39306
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



 Accordingly, W.L. has since submitted a request for a credible fear interview and
 remains in detention. He has not been reunited with his son, who has since turned 18
 and has been released from ORR custody to live with a sponsor.

    8. Case of L.A., Guatemala, who was separated from her 10-year-old daughter
       for 29 days and subject to duress and coercion.

 L.A. is a Guatemalan woman who fled her home country along with her 10-year-old
 daughter to seek asylum. She was apprehended by the Border Patrol after crossing the
 border with her daughter. While detained in the hielera, L.A. was subject to verbal
 abuse from officers who frequently yelled at her. One officer told her that immigrants
 were coming to this country to “take up their resources” and “live off of their tax money.”

 The day she was detained, officials told her that they were going to take away her
 daughter. When she protested, they told her it would only be for a brief period of time
 while she was in court. After two days, officers came to her cell to take her daughter
 from her. Her daughter “began to weep uncontrollably and began to beg me not to let
 them take her.” The immigration officials then physically dragged L.A.’s 10-year-old
 daughter away from her as she wept, and was taken to another cell. This caused L.A.
 “extreme emotional distress.”

 Despite officials telling her that she would be reunited with her daughter after she
 returned from court, when L.A. came back from court two days later, her daughter was
 nowhere to be found. An officer falsely told her that she would be reunited with her
 daughter after being transferred to a different detention center.

 Once L.A. was eventually transferred to a different detention center, she continued to
 worry about the fate of her daughter. Within six days after having her daughter forcibly
 taken from her, she had a credible fear interview. She states that she was “not able to
 fully tell my story because all I could think about was where my daughter was and if she
 was okay.” After L.A. was found not to have a credible fear of persecution, she chose
 not to appeal the denial. She describes the ways in which family separation affected her
 decision not to pursue an appeal:

       Two days after my interview, I was told that I had failed. I took the opportunity
       while talking with an immigration officer to ask once again where my daughter
       was, and the officer said, “I don’t have that information, and we can’t do anything
       about it.” I told the officer I did not want to appeal my case so that I could see my
       daughter as soon as possible. I thought this would bring my daughter back to me
       sooner.

 L.A. was eventually reunited with her daughter and is currently detained in the South
 Texas Family Residential Center in Dilley, Texas. Although she and her daughter are
 finally reunified, L.A. reports being unable to sleep or eat, suffers from constant




                                                     Page 22 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 41
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 24 of 29 Page ID
                                 #:39307
           The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                    American Immigration Council and AILA | August 23, 2018



 headaches, and experiences other residual emotional and physical problems from
 detention and separation.67

 L.A. was later released from detention after filing a new appeal of the asylum officer’s
 decision. In early August, an immigration judge vacated the negative credible fear
 finding. L.A. was released from detention soon after and will pursue her asylum case in
 removal proceedings.

     9. Case of Y.R., El Salvador, who was separated from her 15-year-old
        daughter for about 60 days, subjected to verbal abuse and threats, and was
        unable to focus on anything other than her daughter during the credible
        fear interview.

 Y.R. is a Salvadoran woman who fled her home country along with her 15-year-old
 daughter. After she was apprehended crossing the border, they were taken a facility she
 called a perrera (or dog pound), and she was separated from her daughter and placed
 in a different. The first day she was detained there, during an interview, a CBP official
 used abusive language and threats and told her that she would be separated from her
 daughter and that her daughter would be adopted in the United States:

          The officer asked me how old my daughter was and when I told them she is 15,
          he began yelling at me, [asking] why was I lying. He said that she is older than
          that and that they would investigate it. The officer continued interrogating me.
          When I told him I was from El Salvador, he yelled at me that that all people from
          El Salvador are the biggest liars, that we are worse than those from Guatemala
          or Honduras, and he again threatened that my child will be put up for adoption.

 Y.R. was later transferred to the Laredo Detention Center and two weeks after that to
 the La Salle Detention Center. For the first month of detention, she received no
 information about her daughter. She became so despondent that she could not sleep at
 night and mostly stopped eating. She said that she often “felt dead” and “felt like I could
 not breathe correctly” because of conditions in the detention center and the uncertainty
 about her daughter.

 Like many of the other mothers, when Y.R. was given a credible fear interview, she was
 given no notice. She was just placed in a room and handed a phone. Prior to the
 interview she “had not slept for a full night in a month, had not been eating … felt
 depressed… [and] could not concentrate at all on what was being asked of me. I could
 only think of my daughter.”

 Y.R. was eventually reunited with her daughter more than a month later. She says that
 her experience “was hell.” Following reunification, she was detained, along with her

 67
    L.A. states: “Being separated from my daughter and knowing nothing about her whereabouts has caused extreme trauma for both
 me and my daughter. My daughter is so desperate to get out, she always asks me when we’re going to be able to leave this center.
 This trauma has begun to impact our physical health, we are unable to sleep or eat and I constantly have a headache.”




                                                          Page 23 of 28
                                AILA Doc. No. 18082235. (Posted 8/23/18)                                Exhibit A, Page 42
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 25 of 29 Page ID
                                 #:39308
              The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                       American Immigration Council and AILA | August 23, 2018



 daughter, in the South Texas Family Residential Center in Dilley, Texas. In early
 August, an immigration judge vacated the asylum officer’s finding and determined that
 Y.R. had a credible fear of persecution, allowing her asylum claim to move forward.
 Both Y.R. and her daughter remain detained.

        10. Case of H.G.A., Honduras, who has been separated from his 17-year-old
            son for over 76 days and is subject to coercion.

 `H.G.A., a national of Honduras, fled his home country after MS-13 threatened to kill
 him and his 17-year-old son if his son refused to join the gang. He was apprehended by
 the Border Patrol and indicated that he wished to seek asylum. CBP officials separated
 him from his son at the hielera and detained him for over a month, during which time he
 spoke to his son only on three occasions. H.G.A. suffers from what he considers
 “serious vision problems” that prevent him from being able to read, and he says that,
 “Because of this the only way that I am confident in what a document says is if someone
 I trust reads the document to me.”

 While in detention, H.G.A. was presented twice with forms that immigration officials told
 him would reunite him with his son. Although the officers read him the form due to his
 poor vision, he refused to sign because they refused him the opportunity to speak with
 his son about the form’s contents before signing and because he did not trust the
 officials. “However,” both times, he says, “I made sure to tell the officials that I wanted to
 be reunified.”

 Nonetheless, despite his refusal to sign any documents, H.G.A. was included in a list of
 individuals that the government provided during litigation alleging that he relinquished
 his custody rights and sought to be deported without his son.68

 At no point in the process was H.G.A. told he could have a lawyer present when
 considering signing the forms presented to him, and upon learning he was entitled to
 consult with an attorney, he said, “I do not want to sign anything from the government
 without a lawyer who can tell me what the form is.”

 H.G.A. remains detained at the El Paso Processing Center and has not been reunited
 with his son. In mid-August, an immigration judge overturned a negative credible fear
 finding and permitted H.G.A.’s claim for asylum to proceed. He is currently in removal
 proceedings in El Paso.

        11. Case of T.C., Guatemala, who was separated from her 17-year-old daughter,
            who speaks only limited Spanish and was threatened with two years of jail
            if she refused to sign a form affecting her rights to reunification.

 T.C. is a Guatemalan woman who fled her home country to seek asylum in the United
 States. She primarily speaks Q’eqchi’ and only speaks limited Spanish. She speaks no

 68
      See Declaration of Susanne Gilliam, Dkt. 153 at Exhibit 52, ¶5, Ms. L. v. ICE, No. 18-cv428-DMS-MDD (S.D. Cal. July 25, 2018).




                                                             Page 24 of 28
                                   AILA Doc. No. 18082235. (Posted 8/23/18)                                 Exhibit A, Page 43
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 26 of 29 Page ID
                                 #:39309
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



 English and can neither read nor write. CBP officials separated her from her 17-year-old
 daughter after they crossed the border together. Possibly due to her limited Spanish,
 neither ICE nor CBP officers have ever given her the opportunity to apply for asylum,
 despite her fear of returning to her home country.

 While detained in the El Paso area, an ICE officer called T.C. into a room and presented
 her with the Election Form, which was written entirely in English. The ICE officer told her
 in Spanish that she had to sign the form or else they would put her daughter up for
 adoption. She did not understand what was happening and so was hesitant at first. ICE
 officers then told her that if she didn’t sign, she would be punished, and that she would
 be locked up in a jail for two years without her daughter. Out of fear, and afraid that she
 would never see her daughter again, she signed the form. She describes feeling that
 she was treated like a dog.

 Due to language barriers, T.C. was totally unaware of the contents of the form that ICE
 officers made her sign. However, unlike many parents, she was provided a copy of the
 form. Volunteers at the Dilley Pro Bono Project confirmed that it a copy of the Election
 Form. Until the form was explained to her, she had no idea what she had signed.

 T.C. was reunited with her daughter and eventually transferred to the South Texas
 Family Residential Center in Dilley, Texas. Since being transferred to Dilley, she has
 requested a credible fear interview with ICE officers on seven different occasions. She
 has yet to receive one. She remains detained, along with her daughter.

    12. Case of A.E., Guatemala, who was separated from her 5-year-old son for 32
        days and threatened with solitary confinement and other coercion, which
        impacted how she responded during credible fear interview.

 A.E. fled Guatemala along with her 5-year-old son to seek asylum in the United States.
 They were apprehended near McAllen, Texas, and taken to the hielera. A.E. speaks
 Mam as her first language and is also able to speak Spanish. When she arrived at the
 facility, a CBP officer told her that her child would be taken from her while she went to
 court the following Monday. Her 5-year-old son was traumatized by this experience,
 shouting “Don’t leave me mami. Don’t leave me with immigration. Why are you letting
 them take me?! Why are you leaving me?” Because she became distraught, officials
 tried to reassure her, and told her that she would be reunited with her son the day after
 court. This did not happen.

 Following a court proceeding, A.E. was transferred to the Port Isabel Detention Center.
 Disturbingly, she reports that guards at Port Isabel frequently threatened solitary
 confinement for mothers who were reacting to the trauma of family separation. A.E.
 reports that she had lost all appetite due to the stress of her missing son and did not
 eat. She also cried frequently. In response, guards threatened her and other mothers
 with solitary confinement.




                                                     Page 25 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 44
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 27 of 29 Page ID
                                 #:39310
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



        They said they would take us to El Pozo or “the well” as punishment if we kept
        crying about our children. … They said I would be punished because I refused to
        eat in the mornings. … They would tell me that they were going to also put me in
        El Pozo. I did not know what that was. The women told me it was an ice cold
        room that was dark with no windows.

 Like many other mothers, the coercive environment created by family separation
 affected her credible fear interview. A.E. describes arriving at the interview after days in
 which she had not eaten or slept well due to worry. “I could not concentrate on anything
 else [other than my son] because I was extremely concerned about my son and
 distraught from being separated from him.”

 During the family reunification process, ICE officers did not adequately explain her
 rights and coerced her into choosing an option on the Election Form without explaining
 it to her.

        An officer approached me and said, “Sign here [and] you will get your child back
        if you return to your country.” I was so desperate to know the whereabouts of my
        son and finally hold him in my arms again that I signed for both of us to be
        reunited even if it meant going back to Guatemala.

 A.E. was eventually reunified with her son and is currently detained at the South Texas
 Family Residential Center in Dilley, Texas. She has appeared in court five times
 seeking to overturn the asylum officer’s finding that she did not have a credible fear of
 persecution, but has been unable to present her case yet because of difficulties in
 obtaining a Mam interpreter.

    13. Case of A.R., Honduras, who was separated from her 17-year-old daughter
        for over 35 days and subject to coercion and duress.

 A.R. fled Honduras along with an adult daughter, her 17-year-old daughter, and her 4-
 year-old blind granddaughter after being subject to threats from gangs. They were
 apprehended after crossing the border near El Paso, Texas, after which her adult
 daughter and her granddaughter were separated from her and taken to a different
 location. She was detained along with her younger daughter for six days in the hielera.

 A.R. was repeatedly yelled at by CBP officers during her time in the hielera, including
 officers taunting her and shouting, “Why did you come here? What are you doing here?
 You came to a country that is not yours, and now look at you.” She was forced to sleep
 on the concrete floor of the hielera for six days, after which CBP officers separated her
 from her daughter. When her daughter grabbed onto her out of fear and would not let
 go, CBP officers yelled at her until she let go.

 A.R. was then sent to federal jail and prosecuted for illegal entry. After a week in jail,
 she was transferred to the West Texas Detention Facility in Sierra Blanca, Texas. The




                                                     Page 26 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 45
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 28 of 29 Page ID
                                 #:39311
        The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                 American Immigration Council and AILA | August 23, 2018



 trauma of being separated from her daughters and subject to abuse and duress left her
 in an almost catatonic state:

       While I was detained in Sierra Blanca my mind went completely blank. Even
       when I tried to pray, the words of the songs I have sung my whole life would not
       come to me. I feel like my mind is just beginning to come back.

 A.R. was eventually reunited with her 17-year-old daughter through the court-ordered
 reunification process.

 CONCLUSION

 The case examples above demonstrate the disturbing ways in which ICE and CBP
 officers explicitly coerced separated parents, and through abusive tactics and
 deplorable conditions of confinement created a coercive environment that prevented
 these parents from meaningfully exercising their rights. Coercive tactics employed
 against a vulnerable population raises significant legal concerns and threatens the
 fundamental due process, statutory, and regulatory rights of parents who were
 separated from their children.

 We urge your office to investigate and clarify DHS policy on the use of coercive tactics
 against parents, and to ensure that ICE and CBP officers are properly trained on the
 fundamental due process protections to which migrants are entitled. We also urge the
 following corrective actions:

    1. DHS should end any policy that results in the separation of parents from their
       children, absent truly exceptional circumstances, and require that family unity be
       the determinative factor in charging and detention decisions.
    2. DHS should establish a clear policy requiring that all parents be reunified with
       their child before being asked to relinquish any legal rights or claims to legal
       relief. The policy should also require that parents be given the opportunity to
       confidentially discuss their options with an attorney, their child, and the child’s
       attorney, if applicable. Upon the parent’s request, legal counsel or a
       representative from a legal assistance organization must be present at the time
       such waiver or relinquishment of rights is made
    3. DHS should announce a clear policy forbidding the use of any tactics that have
       the effect of pressuring an individual to relinquish or make any decisions affecting
       their legal case.
    4. DHS should investigate all reports of abuse and coercion against parents and
       their children and discipline any officer found to have violated parent’s rights or
       any applicable provision of law, regulation, or policy.
    5. DHS should ensure that all parents who were separated from their children are
       given a meaningful opportunity to apply for asylum. DHS should immediately
       release all of these parents from detention (including the use of an alternatives to
       detention program when necessary) and permit them to present their claim for
       relief before an Immigration Judge in a non-detained setting following



                                                     Page 27 of 28
                            AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 46
Case 2:85-cv-04544-DMG-AGR Document 858-1 Filed 07/20/20 Page 29 of 29 Page ID
                                 #:39312
         The Use of Coercion by U.S. DHS Officials Against Parents Who Were Forcibly Separated From Their Children
                                  American Immigration Council and AILA | August 23, 2018



         reunification with their children. DHS should also grant a new credible fear
         interview to any such parents who were found not to have a credible fear of
         return. Further, DHS should file a motion to reopen any removal proceedings that
         resulted in a final order of removal during the period of separation.
    6.   DHS should ensure that rare and indigenous language speakers are provided
         interpretation in every interaction with a DHS official. DHS should ensure that all
         immigration forms are presented in a language the individual can understand,
         and that all individuals be provided with a copy of the signed form.
    7.   DHS should investigate widespread violations of CBP’s National Standards on
         Transportation, Escort, Detention, and Search against parents and children held
         in short-term detention facilities, including the failure to provide basic necessities
         such as feminine hygiene products, the failure to provide nutritionally-appropriate
         meals to juveniles, and the failure to provide edible food.
    8.   DHS should immediately establish a clear policy prohibiting the use of solitary
         confinement or disciplinary segregation against any detainee. Solitary
         confinement has been widely condemned by mental health experts and has no
         place in a civil confinement setting. DHS should investigate each incident of
         alleged use of solitary confinement against a parent or other individual.
    9.   DHS should investigate and return on a grant of humanitarian parole to the
         United States any parent who was separated from their child and deported to
         their home country without being allowed to reunify with their child or
         meaningfully participate in the asylum process.

 Thank you in advance for your time and consideration. If you have any questions or
 require additional information, please contact Katie Shepherd, National Advocacy
 Counsel for the Immigration Justice Campaign, at kshepherd@immcouncil.org or (202)
 507-7511 or Greg Chen Director of Government Relations at AILA at gchen@aila.org or
 (202) 507-7615.

 American Immigration Council

 American Immigration Lawyers Association

 CC:

 Ronald D. Vitiello                                                    Kevin McAleenan
 Acting Director                                                       Commissioner
 U.S. Immigration and Customs Enforcement                              U.S. Customs and Border Protection
 Department of Homeland Security                                       Department of Homeland Security
 Washington, DC 20528                                                  Washington, DC 20528




                                                      Page 28 of 28
                             AILA Doc. No. 18082235. (Posted 8/23/18)                              Exhibit A, Page 47
